TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00509-CV



                                    Michael Trejo, Appellant

                                                  v.

                                    Eugenia Morales, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-FM-16-003566, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant Michael Trejo has filed an unopposed motion to abate this appeal,

explaining that the parties are currently involved in litigation in a suit affecting the parent-child

relationship (SAPCR), the outcome of which might render this appeal moot. Appellant asks that

this appeal be abated until after a final order is issued in the SAPCR proceeding. We grant

appellant’s motion and abate this appeal until December 16, 2016. We direct the parties to file either

a status report or a motion to dismiss the appeal by that date. All appellate deadlines will be tolled

during the period of abatement.



Before Justices Puryear, Pemberton, and Field

Abated

Filed: October 20, 2016